211 F.2d 580
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL ASSOCIATION OF HEAT AND FROST INSULATORS ANDASBESTOS WORKERS, LOCAL NO. 27, A.F.L.
No. 15019.
United States Court of Appeals Eighth Circuit.
March 18, 1954.

Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Associate General Counsel, National Labor Relations Board, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Clif Langsdale and John J. Manning, Kansas City, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.